RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre a los empleados y empleadas de la Rama Judicial, con cargo a la licencia de vacaciones, el 24 de marzo de 2005, día en que tradicionalmente se conmemora el Jueves Santo. A tales efectos y en virtud de nuestra fa-cultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judicia-*220les, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73) y se con-siderará como si fuera un día feriado. Cualquier término por vencer ese día se extenderá hasta el lunes 28 de marzo de 2005.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida I. Oquendo Graulau Secretaria del Tribunal Supremo